Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Ronald Tyrone Pace, Appellant                         Appeal from the County Court at Law of
                                                      Gregg County, Texas (Tr. Ct. No. 41560-
No. 06-13-00048-CR          v.                        A). Memorandum Opinion delivered by
                                                      Justice Carter, Chief Justice Morriss and
State of Texas, Appellee                              Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Ronald Tyrone Pace, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 14, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk